Citation Nr: 1303075	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on May 5, 2009, that denied service connection for posttraumatic stress disorder (PTSD) is warranted. 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board also notes that a claim for entitlement for service connection for PTSD was denied by the Board in a March 2009 decision.  That decision noted that the Veteran also appeared to be claiming service connection for an acquired psychiatric disorder other than PTSD.  However, at that time, the Board characterized that claim as a separate issue that was not before it.  The Veteran filed a motion for reconsider of that decision.  In response to the motion, the Board informed the Veteran in December 2009 that it would be vacating the May 2009 decision and that the vacatur would render the motion for reconsideration moot.  This decision implements the vacatur referenced by the Board in its December 2009 communication to the Veteran. 

The Board notes that the Veteran has had hearings before each of the undersigned Veterans Law Judges.  The hearings were held in November 2012, March 2011, and March 2009.  Transcripts of these hearings have been associated with the claims folder.

In light of the Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim will be recharacterized as a single issue of entitlement to service connection for an acquired psychiatric disorder. 
 
The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

 In a decision dated May 5, 2009, the Board denied a claim of entitlement service connection for PTSD and declined to address the issue of service connection for any other psychiatric disorder. 


CONCLUSION OF LAW

Vacatur of the May 5, 2009, Board decision denying entitlement to service connection for PTSD, is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

In this case, a May 5, 2009 Board decision denied the Veteran service connection for PTSD.  The Board specifically declined to address any other psychiatric issues at that time, even though the Veteran was claiming additional psychiatric disabilities.  However, as noted above, in the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Court discussed how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As such, the Board finds that its May 2009 decision was improper in that it only considered the diagnosis of PTSD.  Therefore, the May 2009 decision will be vacated so that the issue may be recharacterized as a single issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, the Board will reconsider the Veteran's claim as if the May 2009 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3). 


ORDER

The May 5, 2009 decision of the Board, which denied service connection for PTSD, is vacated. 


REMAND

The Veteran asserts that he has a current acquired psychiatric disorder as a result of his military service (in particular, the death of a fellow service member).  This claim was previously denied in large part because the RO found that there was no diagnosis of PTSD and there was no link between the Veteran's diagnosed depressive disorder and service.  Upon review of the record, the Board concludes that further evidentiary development is necessary.  

The record reflects that the Veteran served aboard the USS RANGER during the Vietnam Conflict.  He has asserted several traumatic events including the death of a fellow sailor (J.B.) who was drawn into a jet engine intake.  There is corroborating evidence that a sailor named J.B. died during the time that the Veteran was service on the USS RANGER.  Further, J.B. shared the same rank and military occupational specialty as the Veteran.  In light of the foregoing, the Board concludes that there is sufficient evidence to concede that the alleged event occurred as reported by the Veteran. 

The evidence of record does not show that the Veteran carries a diagnosis of PTSD.  However, VA outpatient treatment records show that the Veteran has a major depressive disorder and symptoms of anxiety.  

There is conflicting evidence, however, as to whether the Veteran's current acquired psychiatric disorder is etiologically related to his military service, in particular the death of J.B.  In a February 2008 statement, Dr. A.N., a VA psychiatrist, noted that, while the Veteran did not meet the diagnostic criteria for PTSD, his symptoms of depression and anxiety "appear to have a correlation with his experiences in Vietnam."  This opinion is inadequate as Dr. A.N. did not provide a rationale for his conclusion or mention which experiences in Vietnam were the bases of the conclusion.  

In contrast, a VA psychologist, Dr. J.M., opined in September 2007 that the Veteran's diagnosed major depressive disorder and generalized anxiety disorder were not related to his military service.  However, this opinion is also inadequate as it does not appear to have considered lay statements made by the Veteran and his wife reporting psychiatric symptoms such as anxiety and social withdrawal shortly after his return from Vietnam.  In this regard, the Veteran and his wife, as laypeople, are competent to report on matters observed or within their personal knowledge-to include symptoms experienced.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

The law requires that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Given the conflicting medical opinions and the inadequacies contained in each opinion, the Board is of the opinion that a VA examination and medical opinion, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claim for service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, supra.

Additionally, during his most recent hearing before the Board in November 2012, the Veteran reported mental health treatment at a VA facility in Grand Island, Nebraska, and/or Lincoln, Nebraska, in the 1980s.  On remand, the RO or AMC should make appropriate efforts to obtain treatment records from these facilities.  

Lastly, the Board notes that during the course of the appeal, the provisions relating to the establishment of service connection for PTSD in 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As the Veteran has alleged that he has PTSD as a result of his military service and the amended regulations may be applicable to the Veteran's case, on Remand, he should be informed of the regulatory changes to 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified of the regulatory changes in 38 C.F.R. § 3.304(f) pertaining to claims for service connection for PTSD.  

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran identify any additional evidence pertinent to the claim on appeal that is not currently of record.  

In particular, the Veteran should be asked to identify any sources of mental health treatment since December 2009.    

The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  The RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should obtain mental health treatment records dated in the 1980s from the VA facilities in Grand Island, Nebraska, and Lincoln, Nebraska.   If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by psychiatrist or otherwise qualified mental health professional, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions submitted in support of the Veteran's claim, to include the Veteran's, and his wife's own assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

Then, with respect to any diagnosed psychiatric disability, (to include PTSD if diagnosed), the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service to include the conceded death of J.B.  

If PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not that the PTSD is related to a fear of in-service hostile military or terrorist activity. 

In rendering each requested opinion, the examiner should specifically comment on all testing results and medical records, as well as the Veteran's and his wife's assertions regarding onset of a psychiatric disability, and also on the February 2008 opinion indicating that the Veteran's symptoms of depression and anxiety appeared to have a correlation with his experiences in Vietnam. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of this claim) and legal authority.

7. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________                   _________________________
          DAVID L. WIGHT                               MICHAEL A. HERMAN
         Veterans Law Judge                                   Veterans Law Judge
   Board of Veterans' Appeals                       Board of Veterans' Appeals



________________________________
C. TRUEBA
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


